Opinion of the Court

GIERKE, Judge:
A military judge sitting as a special court-martial convicted appellant, contrary to his pleas, of wrongful use of cocaine, in violation of Article 112a, Uniform Code of Military Justice, 10 USC § 912a. The approved sentence provides for a bad-conduct discharge and reduction to the lowest enlisted grade. In an unpublished opinion the Court of Military Review affirmed the findings and took action on the sentence which is the subject of the second granted issue.
We granted review of the following issues:
I
WHETHER MILITARY RULE OF EVIDENCE 610 PREVENTS AN ACCUSED FROM PRESENTING EVIDENCE IN ORDER TO SHOW THAT HE DID NOT USE ILLEGAL DRUGS BECAUSE OF STRONGLY HELD RELIGIOUS BELIEFS AND PRACTICES.
II
WHETHER THE ARMY COURT’S AFFIRMANCE OF APPELLANT’S SENTENCE WAS ERRONEOUS WHERE TWO OF THE THREE JUDGES DISSENTED WITH REGARD TO THE SENTENCE.
The prosecution ease rested on a positive urinalysis. Appellant denied knowingly ingesting drugs. The defense requested that appellant’s wife and his battalion chaplain (Chaplain Morton) be brought to Fort Lee, Virginia, from Germany to testify that use of drugs would be contrary to appellant’s strongly held religious beliefs. Defense counsel had not talked with Mrs. Brown, but the military judge accepted the defense representations regarding her expected testimony.
The defense argued that the requested testimony pertained to “a pertinent trait of the character of the accused” under Mil. R.Evid. 404(a)(1), Manual for Courts-Martial, United States, 1984. The prosecution argued that appellant’s religious opposition to drug use was irrelevant. The military judge denied the request for Mrs. Brown based on relevance and Mil.R.Evid. 610. He denied the request for Chaplain Morton on the ground that his testimony would contravene Mil.R.Evid. 610.
Mil.R.Evid. 610 is virtually identical to Fed.R.Evid. 610, both of which similarly provide as follows:
Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature the credibility of the witness is impaired or enhanced.
During the defense case on the merits, appellant testified that he does not use drugs or alcohol and suggested that he might have unknowingly ingested drugs in a weight-loss medication obtained from a German pharmacy. Defense counsel asked appellant when he stopped using alcohol and appellant responded, “[W]hen I accepted the Lord Jesus as my savior.” Trial counsel objected, apparently based on the military judge’s earlier ruling about evidence of religious beliefs, and defense counsel shifted away from appellant’s beliefs without a ruling from the military judge.
The defense presented several witnesses who attested to appellant’s reputation for truthfulness. Sergeant First Class Dugger, who knew appellant previously in Germany, testified that appellant is a truthful person and that he was “shocked” when appellant *3tested positive on the urinalysis. First Lieutenant Abb, a member of appellant’s unit in-Germany, testified that appellant has a good reputation for truth and veracity and that he would believe appellant if appellant denied knowingly using drugs. Chaplain Sapp, a Fort Lee chaplain, knew appellant for about 75 days prior to trial. He testified that appellant was dependable and truthful.
A memorandum from Chaplain Morton, the battalion chaplain for appellant’s unit in Germany, was received in evidence. Chaplain Morton had known appellant from August of 1989 until the trial, in March and April of 1991. His memorandum states, “Surely this must have been a ‘false positive,’ because it is so very much out of character for this soldier.” The memorandum concludes by stating, “I just cannot imagine SSG Brown becoming involved in this kind of activity. It is just too much out of character for him to have done something like this which would not only jeopardies [sic] his military career, but would compromise his Christian witness.”
Trial counsel objected on the ground that the “letter is primarily based on his religious beliefs and character and that’s under Rule 610.” The military judge ruled, “I can set aside the consideration that purports to be strictly to his religious beliefs, but I will admit the document for the remainder____”
A stipulation of the expected testimony of Mrs. Brown recites that appellant “only attends social functions which do not serve alcohol or unit activities.” Mrs. Brown’s stipulated testimony further recites that she “was raised not to drink alcohol,” that she disapproves of drinking alcohol, and that she had not seen her husband consume alcohol for 6 years. Her stipulated testimony recites, “My husband and myself strongly discourage our children from drinking alcohol and using drugs.”
A letter from a lay leader in appellant’s church, requesting that he be excused “from the mandatory NCO Ball” on religious grounds, was withdrawn by defense counsel because it “makes no sense based on the court’s ruling on [Mil.R.Evid.] 610 earlier.”
We hold that the military judge erred. Mil.R.Evid. 610 prohibits impeaching or rehabilitating a witness with evidence of religious opinions or beliefs. It does not prohibit all mention of religion or religious matters. S. Saltzburg, L.Schinasi, and D. Schlueter, Military Rules of Evidence Manual 684 (3d ed.1991). For example, inquiry into religious affiliation may be permissible to show bias in a particular case. See Advisory Committee’s Note, Fed.R.Evid. 610. To the extent that religious beliefs may be critical to the defense of a case, there may be a Constitutional basis for their admission. Drafters’ Analysis of Mil.R.Evid. 610, Manual, supra at A22-43 (Change 2).
Like its civilian counterpart, MiLR.Evid. 610 “rests upon grounds of relevancy, policy, and a concern to avoid time-consuming collateral inquiry which holds out little promise of turning up useful information.” D. Louisell and C. Mueller, 3 Federal Evidence § 328 at 384 (1979). The underlying basis for Mil. R.Evid. 610 is “a national ideal of religious freedom and toleration, and of personal privacy.” Id. at 385.
Evidence of an accused’s religious affiliation requires a double inference to be relevant as a matter in defense. The trier of fact must first infer that the accused has adopted a particular belief and then infer further that the accused acted in accordance with that belief. The probative value of such evidence is too low to pass the test of legal relevance under Mil.R.Evid. 403. See Government of the Virgin Islands v. Petersen, 553 F.2d 324, 329 (3d Cir.1977) (Evidence of defendant’s religious affiliation is “not legally relevant. A person may or may not act in accordance with a professed belief____”)
In appellant’s case there was no attempt to introduce evidence of appellant’s religious affiliation or the beliefs of a particular religious group. Instead, appellant attempted to introduce precisely the type of evidence contemplated in Petersen: character evidence, based on the witness’ observation of appellant’s behavior, that appellant behaved in a certain manner because of his personal, deeply held religious beliefs. See Government of Virgin Islands v. Petersen, *4supra (“[I]t is the observation of the defendant’s behavior over a length of time which is the recognized basis for both reputation and opinion testimony ... [T]he appropriate means to elicit opinion testimony under the rule is to inquire directly as to the witness’ opinion concerning the relevant character trait of the accused.”).
In this case there would have been no invasion of appellant’s privacy because he was the proponent of the evidence. The evidence did not involve a mere collateral matter, e.g., credibility, but went to the heart of appellant’s defense. The evidence was not merely evidence of appellant’s religious affiliation, as in Government of Virgin Islands v. Petersen, supra, but of his personal moral convictions. In short, none of the relevancy, policy, or privacy considerations underlying Mil.R.Evid. 610 would have been compromised by admission of the evidence.
Mil.R.Evid. 404(a) favors the accused. The prosecution is not permitted to introduce, except in rebuttal, “[e]vidence of a person’s character or a trait of a person’s character ... for the purpose of proving that the person acted in conformity therewith on a particular occasion”; but an accused is entitled to present “[e]videnee of a pertinent trait of ... character____” Mil.R.Evid. 404(a)(1). In a drug case, an accused is entitled to present evidence of being a good soldier or a law-abiding person. United States v. Vandelinder, 20 MJ 41 (CMA 1985); United States v. Clemons, 16 MJ 44 (CMA 1983). We hold that evidence of appellant’s strong opposition to the use of drugs and alcohol as a matter of religious principle is character evidence permitted by Mil.R.Evid. 404(a)(1). We hold further that it was sufficiently probative in this case to be legally relevant under Mil.R.Evid. 403 and was not prohibited by Mil.R.Evid. 610.
Appellant sought to admit evidence of his religious beliefs as part and parcel of his “good soldier” defense. The evidence was not proffered merely to show that appellant was a truthful witness; it was offered to show that drug use was inconsistent with appellant’s character. The evidence was not mere credibility evidence; it would have been admissible whether appellant testified.
We need not decide whether appellant’s defense would have been stronger if his request for the personal testimony of Chaplain Morton had been granted. It was clear from the military judge’s ruling that he would not consider evidence that appellant’s opposition to using drugs and alcohol was based on his personal religious beliefs. We think it self-evident that opposition to drug use on the basis of deeply held personal moral convictions would make appellant less likely to have used drugs than opposition based merely on fear of punishment or disapproval. We hold that the military judge abused his discretion by misapplying Mil.R.Evid. 610 and thereby refusing to consider the fundamental premise on which appellant’s defense was based. Under the circumstances of this case, we find a reasonable likelihood that appellant was prejudiced by the military judge’s overly broad application of Mil.R.Evid. 610.
The military judge’s erroneous ruling precluded appellant from presenting a defense based on evidence of pertinent character traits under Mil.R.Evid. 404(a)(1). This was an error of Constitutional dimension, going to the heart of appellant’s defense. We are unable to conclude beyond a reasonable doubt that the error was harmless. Accordingly, the conviction and sentence must be set aside.
It is necessary for us to resolve Issue II in order to determine the maximum imposable sentence if a rehearing is ordered. See RCM 810(d)(1), Manual, supra. After reviewing the opinion of the Court of Military Review and the arguments of both sides, we are satisfied that the Court of Military Review affirmed the findings and the approved sentence. Senior Judge Naughton’s lead opinion concludes with the following unambiguous decretal sentence: “The findings of guilty and the sentence are affirmed.” Unpub. op. at 2. Judge Baker agreed with Senior Judge Naughton’s opinion on the findings, but found the sentence too severe. He concluded his opinion by stating, “I would affirm the findings of the approved guilty, *5but reassess the sentence to include only a reduction to the rank of Specialist E4, and forfeiture of $600.00 pay per month for two months.” Unpub. op. at 2.
The controversy in this case arises from Judge Johnston’s opinion. Judge Johnston disagreed with Senior Judge Naughton and Judge Baker regarding the findings. He concluded his opinion by stating, “I would set aside the conviction and order a rehearing.” He added the following footnote: “If the military judge had heard and evaluated the appellant’s credibility defense, and rejected it, I would agree with Senior Judge Naughton’s view that the sentence is appropriate.” Unpub. op. at 4.
Appellant argues that Judge Johnston did not vote to affirm the sentence. The Government argues that Judge Johnston “recognized ... that he was outvoted,” and “reviewed the sentence and agreed with the adjudged sentence.” Letter Answer. Our review of the unambiguous decretal sentence in the lead opinion and Judge Johnston’s footnote leads us to agree with the Government.
The decision of the United States Army Court of Military Review is reversed. The findings and sentence are set aside. The record of trial is returned to the Judge Advocate General of the Army. A rehearing may be ordered.
Judges COX and WISS concur.